To The CooH-crfCMhol AtfalS of TeX«t5                   PD-0713-15
                  (.•   «


  My(UP^ 15 Coby M^f/7) Ctfli^r'n - My pe-f\-t0o fob Jische-tionaty heVfew




  re" '5 ^"W- Xf •"+ «"Hie na-w/^e. *f-fV ckWc 4W f^ cAW5eJ
 The hefas* M pny you hok beyW+fca-uJjftw-f ny p/e*
 to'.hecorsfjeh ny pe-trie* fob ii5che^,o/\^y hereto.


                                                      R10EIVED IN
                                                    (SOWTOPCRIMIWAI APPEALS
                                                          SIP 18 E*




                                                      R-espec-hfdiiy
                                                                 y«>c/f-5



                                                            7